To compel respondent to issue a deed of certain lands, which had been sold for delinquent taxes and bid in by the State, upon application by relator for the’ purchase of the State bid, accompanied by a tender of the necessary amount.
Denied May 11, 1897, with costs, on the ground that respondent was justified in withholding the deed, under Sec. 98, of Act No. 154, Laws of 1895.
Upon taxation of costs the question of respondent’s right to tax the expense of printing briefs came up, was referred to the court and the court allowed the same.